      Case 1:16-cr-00366-JEJ Document 121 Filed 01/27/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                  :      1:16-cr-366-01
                                           :      1:19-cv-1208
                                           :
          v.                               :      Hon. John E. Jones III
                                           :
HENRY J. FLEMISTER,                        :
                                           :
                Defendant.                 :

                                   ORDER

                              January 27, 2021

    In conformity with the Memorandum issued on today’s date, it is hereby

ORDERED that:

          1.    Defendant Henry Flemister’s Motion under 28 U.S.C. § 2255 to

    Vacate, Set Aside, or Correct Sentence by Person in Federal Custody (Doc.

    99) is DENIED.

          2.    Defendant Henry Flemister’s Motion for Summary Judgment

    (Doc. 103) is DENIED.

          3.    No certificate of appealability shall issue.

          4.    The Clerk of Court is directed to CLOSE the civil docket

    number associated with this filing, 1:19-cv-1208.

                                                  s/ John E. Jones III
                                                  John E. Jones III, Chief Judge
                                                  United States District Court
                                                  Middle District of Pennsylvania
